Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art  Gillespie et al. discloses U.S patent No.6,393,573 disclose a power management for automotive multimedia system and comprising a multimedia/personal computer-based system for operating information, communication, and entertainment devices in a mobile vehicle uses a power management strategy which reduces power consumption and boot-up time in a manner which facilitates use of a complex instruction set computing (CISC) processor system. A loosely coupled power management strategy utilizes a low power microprocessor off board of the main motherboard for switching a plurality of regulated voltages to the main motherboard and other devices. But the prior art fails to disclose a vehicle, comprising: a power source; a power distribution unit configured to control power to at least one electronic device from the power source; and a first processor configured for communicating power commands to the power distribution unit; wherein the power distribution unit comprises a second processor configured to execute computer executable instructions stored in computer-readable medium for carrying out operations including: receiving, from the first processor, a power command and an identification of the at least one electronic device; identifying a current operational state of the vehicle; accessing policy data corresponding to the current operational state; in accordance with the policy data, determining whether the first processor is authorized to issue the power command to the identified at least one electronic device during the current operational state; and in accordance with the determination and the power command, adjusting a power distribution from the vehicle power source to the electronic device. 
	Nor does the prior art disclose a method comprising: on a power distribution unit configured to control power of at least one electronic device: receiving, by the power distribution unit, a power command and an identification of the at least one electronic device, the power command received from a first processor external to the power distribution unit; identifying, by the power distribution unit, a current operational state of a vehicle; accessing, by the power distribution unit, policy data corresponding to the current operational state; in accordance with the policy data, determining, by the power distribution unit, whether the first processor is authorized to issue the power command to the identified at least one electronic device during the current operational state; and in accordance with the determination and the power command, adjusting, by the power distribution unit, a power distribution from a power source of the vehicle to the electronic device.  
	Nor does the prior art disclose a non-transitory computer-readable storage medium comprising at least one program for execution by at least one processor of a first device, the at least one program Application No. : Not yet known Filed: Herewith Page: 5of6including instructions which, when executed by the at least one processor, cause the first device to carry out operations comprising: on a power distribution unit configured to control power of at least one electronic device: receiving, by the power distribution unit, a power command and an identification of the at least one electronic device, the power command received from a first processor external to the power distribution unit; identifying, by the power distribution unit, a current operational state of a vehicle; accessing, by the power distribution unit, policy data corresponding to the current operational state; in accordance with the policy data, determining, by the power distribution unit, whether the first processor is authorized to issue the power command to the identified at least one electronic device during the current operational state; and in accordance with the determination and the power command, adjusting, by the power distribution unit, a power distribution from a power source of the vehicle to the electronic device. These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (U.S. Pub No. 20160315998) disclose a computer-implemented method and system for optimizing user experience are disclosed. The method and system comprise determining a power profile of a device; determining historical behavior of at least one user and using a criterion based on power profile for checking the historical behavior of the at least one user such that if the determined power profile is equal to a first predetermined profile, the device establishes a connection when the at least one user initiates a remote application to issue a command but before the command is issued; if the determined power profile is equal to a second predetermined profile, the device establishes a connection based on the historical behavior of the at least one user; and if the determined power profile of the device is equal to a third predetermined profile, the device establishes a connection only when the at least one user issues a command. But fail to specifically disclose the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661